Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having an adjustable locking latch, said locking latch in a first rotational position engaging by way of a locking catch with a tooth from the plurality of teeth that acts as a locking tooth associated with the respective first rotational position in order to hold or stop the toothed-disk arrangement and thereby the cable take-up device in the respective first rotational position, and aid latch also, in a in a second rotational position, engaging by way of a safety catch with another tooth from the plurality of teeth that acts as a safety tooth associated with the respective second rotational position in order to hold or stop the toothed disk arrangement and thereby the cable take-up device in the respective second rotational position, wherein the first rotational positions correspond to the actuation positions; an adjustable locking latch, said locking latch in a first position when the toothed-disk arrangement is located in various first rotational positions, in particular in a first rotational position engaging by way of a locking catch with a tooth from the plurality of teeth that acts as a locking tooth associated with the respective first rotational position in order to hold or stop the toothed-disk arrangement and thereby the cable take-up device in the respective first rotational position, and said latch also, in a second position when the toothed-disk arrangement is located in various second rotational positions, in particular in a second rotational position, engaging by way of a safety catch with another tooth from the plurality of teeth that acts as a safety tooth associated with the respective second rotational position in order to hold or stop the toothed disk arrangement and thereby the cable take-up device in the respective second rotational position, wherein the first rotational positions correspond to the actuation positions of the actuation cable or a subset of said actuation positions and the second rotational positions correspond to intermediate positions of the actuation cable when the actuation cable is transitioned between adjacent actuation positions through release of the actuation cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656